DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on March 5, 2021, has not been considered.
The references on the information disclosure statements (IDSs) have not been considered by the Examiner because of the voluminous set of documents submitted with the IDS.
The information disclosure statements (IDS) filed in this case fail to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information…being made of record in the application. The examiner believes that the significant number of references submitted for consideration is largely cumulative and, therefore, based upon the large number of references cited, references have not been considered. Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 133.
Significantly, an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.G.2d 1801 (N.D. Ind. 1992); Moiins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. etal, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972).

Applicant and the assignee of this application are required under 37 CFR 1.105  to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicants are requested to identify the particularly relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDS. If Applicants indicate that all the submitted documents are highly pertinent, then they are requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure Statement. This information is necessary to evaluate the large volume of prior art submitted with the IDS.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by published U.S. patent application US20160052133A1 ("Kim").

Regarding claim 1, Kim discloses:
A method of controlling movement of a robotic cleaning device over an area to be cleaned, the method comprising: acquiring a visual representation of the robotic cleaning device on a display of a wireless communication device; [0056] (“The user captures an image of the robot cleaner 1 and a surrounding area of the robot cleaner 1 , from a reference position O, using the mobile terminal 100 (S1). Such image capture is performed using the image acquisition unit 130. The acquired image is not limited to a still image and may be a moving image. The image acquisition unit 130 may perform image improvement operations, such as brightness adjustment, noise removal, color correction, and the like, on the acquired image (S2).”)
[0057] (“The resulting improved image is displayed on a screen of the display unit 140, and the second controller 110 identifies (or extracts) markers PS1 and PS2 from the image displayed on the screen.”)
identifying the robotic cleaning device in the visual representation; [0059] (“In the position determination step S5, the second controller 110 determines (or calculates) position of the robot cleaner 1 relative to the reference position O based on the markers identified in step S3.”)
computing a coordinate transform between the visual representation and a robotic cleaning device coordinate system; (see [0070-0074] for the equations)
creating an instruction by receiving a user indication on the display of spatial information on how the robotic cleaning device should move over the area to be cleaned; [0078] (“The second controller 110 enables intuitive control of the robot cleaner 1 by perceiving user touch applied to the acquired image that is displayed on the screen of the display unit 140. For example, when any point in the acquired image is selected via user touch motion, an equation for a straight line that interconnects the selected point and the reference position O may be obtained.”)
applying the computed transform to the spatial information of the instruction, wherein the spatial information of the instruction is transformed to the robot coordinate system; [0078] (“The second controller 110 enables intuitive control of the robot cleaner 1 by perceiving user touch applied to the acquired image that is displayed on the screen of the display unit 140. For example, when any point in the acquired image is selected via user touch motion, an equation for a straight line that interconnects the selected point and the reference position O may be obtained. By combining the equation for the straight line and the above-described equation for the horizontal plane s in which the two markers are located, coordinates of a point where the straight line meets the horizontal plane s, i.e. coordinates of the selected point projected onto the horizontal plane s may be calculated.”)
sending the instruction to the robotic cleaning device via wireless communication, [0076] (“These calculations are performed by the second controller 110 of the mobile terminal 100 and the calculated results may be transmitted through the second wireless communication unit 120.”)
wherein the robotic cleaning device moves over the area in accordance with the transformed spatial information of the instruction [0060] (“Thereafter, the second controller 110 may control travel of the robot cleaner 1 based on position acquired in the position determination step S5.”)

Regarding claim 2, Kim discloses each limitation of claim 1 as discussed above, with the additional limitations of:
indicating, on the display, spatial information in the form of borders encompassing the area over which the robotic cleaning devic[0078] (“Meanwhile, the touch motion is not limited to designating any one point, but may be performed in various ways, such as, for example, by designating an area enclosed by a line, by designating a travel path, or by designating a travel prevention line.”)


Regarding claim 3, Kim discloses each limitation of claim 1 as discussed above, with the additional limitations of:
wherein the acquiring of the visual representation comprises: capturing an image of the robotic cleaning devic[0056] (“The user captures an image of the robot cleaner 1 and a surrounding area of the robot cleaner 1 , from a reference position O, using the mobile terminal 100 (S1). Such image capture is performed using the image acquisition unit 130.”)

Regarding claim 5, Kim discloses each limitation of claim 1 as discussed above, with the additional limitations of:
wherein the acquiring of the visual representation comprises: capturing an imaqe of the robotic cleaning device with a camera; [0056] (“The user captures an image of the robot cleaner 1 and a surrounding area of the robot cleaner 1 , from a reference position O, using the mobile terminal 100 (S1). Such image capture is performed using the image acquisition unit 130.”)
[0049] (“The image acquisition unit 130 may include a camera to capture an image and process an image frame, such as a still image or a moving image, for example, captured by an image sensor of the camera.”)
and identifying the robotic cleaning devic[0057] (“The resulting improved image is displayed on a screen of the display unit 140, and the second controller 110 identifies (or extracts) markers PS1 and PS2 from the image displayed on the screen.”)
[0059] (“In the position determination step S5, the second controller 110 determines (or calculates) position of the robot cleaner 1 relative to the reference position O based on the markers identified in step S3.”)


Regarding claim 6, Kim discloses:
A method of acquiring spatial information of a robotic cleaning device, the method comprising: acquiring a visual representation of the robotic cleaning device on a display of a wireless communication device; [0056] (“The user captures an image of the robot cleaner 1 and a surrounding area of the robot cleaner 1 , from a reference position O, using the mobile terminal 100 (S1). Such image capture is performed using the image acquisition unit 130. The acquired image is not limited to a still image and may be a moving image. The image acquisition unit 130 may perform image improvement operations, such as brightness adjustment, noise removal, color correction, and the like, on the acquired image (S2).”)
[0057] (“The resulting improved image is displayed on a screen of the display unit 140, and the second controller 110 identifies (or extracts) markers PS1 and PS2 from the image displayed on the screen.”)
identifying the robotic cleaning device in the visual representation; [0059] (“In the position determination step S5, the second controller 110 determines (or calculates) position of the robot cleaner 1 relative to the reference position O based on the markers identified in step S3.”)
computing a coordinate transform between the visual representation and a robotic cleaning device coordinate system; (see [0070-0074] for the equations)
receiving spatial information from the robotic cleaning device via wireless communication, [0077] (“The reconfigured map may again be transmitted to the mobile terminal 100 via communication between the first wireless communication unit 51 and the second wireless communication unit 120,”)
applying the computed transform to the received spatial information, wherein the received spatial information is transformed to the coordinate system of the visual representation; [0076] (“These calculations are performed by the second controller 110 of the mobile terminal 100 and the calculated results may be transmitted through the second wireless communication unit 120. The first wireless communication unit 51 of the robot cleaner 1 may receive the information transmitted through the second wireless communication unit 120, and the first controller 52 of the robot cleaner 1 may reconfigure a map based on a global coordinate system by combining a map on the basis of the robot cleaner 1 and the received information.”)
and presenting the transformed spatial information in the acquired visual representation on the display of the wireless communication devic[0077] (“The reconfigured map may again be transmitted to the mobile terminal 100 via communication between the first wireless communication unit 51 and the second wireless communication unit 120, and the second controller 110 of the mobile terminal 100 may control travel of the robot cleaner 1 based on the global coordinate system based map configured as described above.”)
[0078] (“The second controller 110 enables intuitive control of the robot cleaner 1 by perceiving user touch applied to the acquired image that is displayed on the screen of the display unit 140.”)

Regarding claim 12, Kim discloses:
A wireless communication devic[0049] (“Referring to FIG. 5, the mobile terminal 100 may include the second wireless communication unit 120, an image acquisition unit 130, a display unit 140, a microphone 150, an inertial sensor 160, and a second controller 110 to control all of the aforementioned components.”)
 [0060] (“Thereafter, the second controller 110 may control travel of the robot cleaner 1 based on position acquired in the position determination step S5. In particular, the second controller 110 may provide various services based on a position or attitude of the robot cleaner 1 acquired in step S5 (S6).”)
the wireless communication devic[0056] (“The user captures an image of the robot cleaner 1 and a surrounding area of the robot cleaner 1 , from a reference position O, using the mobile terminal 100 (S1). Such image capture is performed using the image acquisition unit 130. The acquired image is not limited to a still image and may be a moving image. The image acquisition unit 130 may perform image improvement operations, such as brightness adjustment, noise removal, color correction, and the like, on the acquired image (S2).”)
[0057] (“The resulting improved image is displayed on a screen of the display unit 140, and the second controller 110 identifies (or extracts) markers PS1 and PS2 from the image displayed on the screen.”)
identify the robotic cleaning device in the visual representation; [0059] (“In the position determination step S5, the second controller 110 determines (or calculates) position of the robot cleaner 1 relative to the reference position O based on the markers identified in step S3.”)
compute a coordinate transform between the visual representation and a robotic cleaning device coordinate system; (see [0070-0074] for the equations)
create an instruction by receiving a user indication on the display of spatial information on how the robotic cleaning device should move over the area to be cleaned; [0078] (“The second controller 110 enables intuitive control of the robot cleaner 1 by perceiving user touch applied to the acquired image that is displayed on the screen of the display unit 140. For example, when any point in the acquired image is selected via user touch motion, an equation for a straight line that interconnects the selected point and the reference position O may be obtained.”)
apply the computed transform to the spatial information of the instruction, wherein the spatial information of the instruction is transformed to the robot coordinate system; [0078] (“The second controller 110 enables intuitive control of the robot cleaner 1 by perceiving user touch applied to the acquired image that is displayed on the screen of the display unit 140. For example, when any point in the acquired image is selected via user touch motion, an equation for a straight line that interconnects the selected point and the reference position O may be obtained. By combining the equation for the straight line and the above-described equation for the horizontal plane s in which the two markers are located, coordinates of a point where the straight line meets the horizontal plane s, i.e. coordinates of the selected point projected onto the horizontal plane s may be calculated.”)
send the instruction to the robotic cleaning device via wireless communication, [0076] (“These calculations are performed by the second controller 110 of the mobile terminal 100 and the calculated results may be transmitted through the second wireless communication unit 120.”)
wherein the robotic cleaning device moves over the area in accordance with the transformed spatial information of the instruction [0060] (“Thereafter, the second controller 110 may control travel of the robot cleaner 1 based on position acquired in the position determination step S5.”)

Regarding claim 13, Kim discloses each limitation of claim 12 as discussed above, with the additional limitations of:
indicate, on the display, spatial information in the form of borders encompassing the area over which the robotic cleaning devic[0078] (“Meanwhile, the touch motion is not limited to designating any one point, but may be performed in various ways, such as, for example, by designating an area enclosed by a line, by designating a travel path, or by designating a travel prevention line.”)


Regarding claim 14, Kim discloses each limitation of claim 12 as discussed above, with the additional limitations of:
capture an image of the robotic cleaning devic[0056] (“The user captures an image of the robot cleaner 1 and a surrounding area of the robot cleaner 1 , from a reference position O, using the mobile terminal 100 (S1). Such image capture is performed using the image acquisition unit 130.”)

Regarding claim 16, Kim discloses each limitation of claim 12 as discussed above, with the additional limitations of:
capture an imaqe of the robotic cleaning device; [0056] (“The user captures an image of the robot cleaner 1 and a surrounding area of the robot cleaner 1 , from a reference position O, using the mobile terminal 100 (S1). Such image capture is performed using the image acquisition unit 130.”)
[0049] (“The image acquisition unit 130 may include a camera to capture an image and process an image frame, such as a still image or a moving image, for example, captured by an image sensor of the camera.”)
and identify the robotic cleaning devic[0057] (“The resulting improved image is displayed on a screen of the display unit 140, and the second controller 110 identifies (or extracts) markers PS1 and PS2 from the image displayed on the screen.”)
[0059] (“In the position determination step S5, the second controller 110 determines (or calculates) position of the robot cleaner 1 relative to the reference position O based on the markers identified in step S3.”)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of published U.S. patent application US20170079497A1 (Kim 2).
Regarding claim 4, Kim discloses each of the limitations of claim 1 as discussed above; it does not disclose a means of capturing an image with a device other than the wireless communication device. Kim 2 discloses:
The method of[0227] (“A robot cleaner system, as embodied and broadly described herein, may include a robot cleaner configured to perform cleaning, while driving automatically; a recharging base for the robot cleaner; and a remote control device configured to perform remote-control of the robot cleaner, wherein the remote control device generates mapping information between an actual region and a virtual region based on image information generated by a camera on the robot cleaner and a region near the robot cleaner or image information generated by a camera on the recharging base and a region near the recharging base.”)
[0042] (“Moreover, a recognition device may be provided in the cleaner case 110 to map an actual region in which the robot cleaner is located, and a virtual region. Also, the recognition device may be various types with various shapes and it may be provided in the cleaner case 110 or on an outer surface of the cleaner case 110. In other words, the recognition device may be recognized via a camera outside the robot cleaner 100.”)
and transferring the image to the wireless communication devic[0063] (“The image frame processed by the camera 221 may be stored in the memory 250 or transmitted to an external device via the second wireless communication device 210. Two or more cameras 221 may be provided in accordance with a service environment.”)
It would have been obvious for one of ordinary skill in the art to augment Kim with the method of capturing images in Kim 2. Utilizing information from additional cameras not placed in the wireless communication device (in the case of Kim 2, a camera located near the recharging base) allows the user to monitor the robot’s surroundings without being in close proximity to it, thus enabling the robot to operate while the user is not watching it (Kim 2, 0034).

Regarding claim 15, Kim discloses each of the limitations of claim 12 as discussed above; it does not disclose a means of capturing an image with a device other than the wireless communication device. Kim 2 discloses:
captures an image of the robotic cleaning devic[0227] (“A robot cleaner system, as embodied and broadly described herein, may include a robot cleaner configured to perform cleaning, while driving automatically; a recharging base for the robot cleaner; and a remote control device configured to perform remote-control of the robot cleaner, wherein the remote control device generates mapping information between an actual region and a virtual region based on image information generated by a camera on the robot cleaner and a region near the robot cleaner or image information generated by a camera on the recharging base and a region near the recharging base.”)
[0042] (“Moreover, a recognition device may be provided in the cleaner case 110 to map an actual region in which the robot cleaner is located, and a virtual region. Also, the recognition device may be various types with various shapes and it may be provided in the cleaner case 110 or on an outer surface of the cleaner case 110. In other words, the recognition device may be recognized via a camera outside the robot cleaner 100.”)
and transfers the image to the wireless communication devic[0063] (“The image frame processed by the camera 221 may be stored in the memory 250 or transmitted to an external device via the second wireless communication device 210. Two or more cameras 221 may be provided in accordance with a service environment.”)
It would have been obvious for one of ordinary skill in the art to augment Kim with the method of capturing images in Kim 2. Utilizing information from additional cameras not placed in the wireless communication device (in the case of Kim 2, a camera located near the recharging base) allows the user to monitor the robot’s surroundings without being in close proximity to it, thus enabling the robot to operate while the user is not watching it (Kim 2, 0034).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Patent No. 10,569,420 ("Cohen").
Regarding claim 7, Kim discloses each of the limitations of claim 6, as discussed above; it does not disclose a method of confirming the received information. Cohen discloses:
allowing a user to confirm that the received spatial information presented on the display is correct; (col 8, line 30) (“In the example of FIG. 1, robot 102 requires user input to perform an action. For example, the robot 102 may need user input to respond to a request for user credentials from application server 132, or simply to confirm that a particular action should be carried out.”)
and sending a confirmation thereof to the robotic cleaning devic(col. 6, line 59) (“An indirect modality refers to a user interfacing mode in which communication with the user 104 occurs using one or more secondary devices 106. For example, sending an input request to a robot control application on the user's smartphone is an example of an indirect interfacing mode. Indirect interfacing modalities include, but are not limited to, sending a request through mobile application, sending an SMS message, sending an e-mail message, calling a user's telephone, and sending a request through a home assistant device.”)
(col. 12, line 40) (“In any case, after receiving the request input from user 104 the secondary device 106 transmits the input back to server system 110 which, in turn, transmits the input to robot 102.”)
It would have been obvious for one of ordinary skill in the art to augment Kim with the method of confirming the robot’s operations found in Cohen. Said confirmation allows the user to confirm their identity using, for example, a username and password (Cohen, col. 8, line 35), thus adding a layer of security to the robot’s operations.

Claim(s) 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of published U.S. patent application US20200001475A1 ("Dooley").

Regarding claim 8, Kim discloses each limitation of claim 6 as discussed above; it also discloses:
applying the computed transform to the modified spatial information, [0078] (“The second controller 110 enables intuitive control of the robot cleaner 1 by perceiving user touch applied to the acquired image that is displayed on the screen of the display unit 140. For example, when any point in the acquired image is selected via user touch motion, an equation for a straight line that interconnects the selected point and the reference position O may be obtained. By combining the equation for the straight line and the above-described equation for the horizontal plane s in which the two markers are located, coordinates of a point where the straight line meets the horizontal plane s, i.e. coordinates of the selected point projected onto the horizontal plane s may be calculated.”)
wherein the modified spatial information is transformed to the coordinate system of the robotic cleaning devic(see [0070] – [0074] for equations)
and sending[0076] (“These calculations are performed by the second controller 110 of the mobile terminal 100 and the calculated results may be transmitted through the second wireless communication unit 120.”)
Kim does not disclose a method of modifying the spatial information. Dooley discloses: 
allowing[0177] (“The route 200 and the waypoints L shown in FIG. 10A are generated during the waypoint selection operation 904. The system 700 enables the user, using the user terminal 1002, to adjust a characteristic of the route 200 and the waypoints L, such as a number of waypoints, a coordinate of one or more the waypoints L, a setting associated with one or more of the waypoints L, a name for one of the waypoints L, a segment of the route 200, etc.”)
It would have been obvious for one of ordinary skill in the art to augment Kim with the method of modifying the information found in Dooley. The capability to alter the robot’s instructions enables it to adapt to the user’s present needs by spending more or less time in a particular area as necessary (Dooley, 0178).

Regarding claim 10, Kim discloses each limitation of claim 6 as discussed above; it does not disclose the robotic device capturing its own surroundings. Dooley discloses:
receiving a representation of surroundings of the robotic cleaning devic[0056] (“The present disclosure is directed to a monitoring system including an autonomous mobile robot used for remotely monitoring conditions in an enclosure space by autonomously moving through the enclosure space. The enclosure space is a set of multiple rooms or spaces defined by a structure or a building, e.g., a home, a residential dwelling, a single family home, a multi-family dwelling, a unit of a duplex, apartment, or condominium, a mobile home, or a commercial living space, an office, a studio, a manufacturing plant, etc. A camera of the robot captures imagery of the enclosure space, e.g., digital imagery of the enclosure space, and, in some cases, detects conditions in the enclosure space. Data representing the captured images and/or detected conditions are transmitted to a network, e.g., the Internet. The data are accessible by a user terminal through a portal on the network.”) 
[0067] (“As described herein, the captured imagery is presented to the user in the form of an interactive representation, e.g., on a user terminal. In some implementations, in a real time monitoring mode, the interactive representation corresponds to a live video feed of imagery captured by the camera 108 of the robot 100, as shown in FIG. 3A. During the real time monitoring mode, the imagery captured by the camera 108, e.g., the current view of the camera 108, is presented to the user on a user terminal 304, shown in FIG. 3B. The digital imagery is captured and presented in the real time monitoring mode such that the digital imagery presented to the user terminal 304 corresponds to a current view of the camera 108.”)
It would have been obvious for one of ordinary skill in the art to augment Kim with the method of capturing images with the robotic device found in Dooley. As the robot can capture imagery autonomously and use it to construct the interactive representation discussed, the user does not have to be present within the space to monitor conditions therein (Dooley, 0027).

Regarding claim 11, modified Kim discloses each limitation of claim 10 as discussed above; it does not disclose the image captured by the robotic device being utilized as part of the representation of its surroundings. Dooley further discloses:
wherein the representation of the surroundings [0067] (“As described herein, the captured imagery is presented to the user in the form of an interactive representation, e.g., on a user terminal. In some implementations, in a real time monitoring mode, the interactive representation corresponds to a live video feed of imagery captured by the camera 108 of the robot 100, as shown in FIG. 3A. During the real time monitoring mode, the imagery captured by the camera 108, e.g., the current view of the camera 108, is presented to the user on a user terminal 304, shown in FIG. 3B. The digital imagery is captured and presented in the real time monitoring mode such that the digital imagery presented to the user terminal 304 corresponds to a current view of the camera 108.”)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Kim as applied to claim 7 above, and further in view of Dooley.

Regarding claim 9, as discussed above, modified Kim discloses each limitation of claim 7; it also discloses:
the received spatial information from the robotic cleaning devic[0078] (“The second controller 110 enables intuitive control of the robot cleaner 1 by perceiving user touch applied to the acquired image that is displayed on the screen of the display unit 140. For example, when any point in the acquired image is selected via user touch motion, an equation for a straight line that interconnects the selected point and the reference position O may be obtained.”)
[0060] (“Thereafter, the second controller 110 may control travel of the robot cleaner 1 based on position acquired in the position determination step S5.”)
upon receiving a confirmation from the user that the proposed area is correct, operating the robotic cleaning devic(Cohen, col 8, line 30) (“In the example of FIG. 1, robot 102 requires user input to perform an action. For example, the robot 102 may need user input to respond to a request for user credentials from application server 132, or simply to confirm that a particular action should be carried out.”)
[Kim, 0060] (“Thereafter, the second controller 110 may control travel of the robot cleaner 1 based on position acquired in the position determination step S5.”)
It does not allow for a modification of the proposed area. Dooley discloses: 
and upon receiving a user modification of the proposed area, operating the robotic cleaning devic[Dooley, 0177] The route 200 and the waypoints L shown in FIG. 10A are generated during the waypoint selection operation 904. The system 700 enables the user, using the user terminal 1002, to adjust a characteristic of the route 200 and the waypoints L, such as a number of waypoints, a coordinate of one or more the waypoints L, a setting associated with one or more of the waypoints L, a name for one of the waypoints L, a segment of the route 200, etc.
[Kim, 0060] (“Thereafter, the second controller 110 may control travel of the robot cleaner 1 based on position acquired in the position determination step S5.”)
It would have been obvious for one of ordinary skill in the art to augment modified Kim with the method of modifying the information found in Dooley. The capability to alter the robot’s instructions enables it to adapt to the user’s present needs by spending more or less time in a particular area as necessary (Dooley, 0178).

Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/               Examiner, Art Unit 3664                                                                                                                                                                                         
/ADAM R MOTT/                Supervisory Patent Examiner, Art Unit 3664